DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on April 20, 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 2, 2018 and February 22. 2019 has been considered by the Examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  “biases” at line 3 should read “bias”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "the first housing".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (JP 2016-016242).
Hasegawa discloses and shows a manipulator comprising:
an elongated flexible member (Fig. 1, item 10); 
a movable part (20) disposed on a distal end of the elongated flexible member; 
a second housing (Fig. 3, item 228) detachably attached to the first housing, the second housing including an actuator (221) configured to generate power to be supplied to the movable part; 
a wire (32) that passes through the elongated flexible member, the wire being configured to transmit the power of the actuator to the movable part when the second housing has been attached to the first housing; and 
a tension adjusting mechanism (40) configured to adjust a tension of the wire, 
wherein the tension adjusting mechanism comprises: 
a tensioner (35a) disposed on the first housing, the tensioner being configured to increase the tension of the wire by being moved in a direction intersecting the longitudinal direction of the wire; 
a pulling member (34) disposed on the first housing, the pulling member being configured to support and pull the tensioner; and 

Regarding claim 2, the actuator (221) is a motor; and 
the first housing has a pulley (31) around which the wire is wound, the pulley being configured to convert a rotational force of the motor into a tension of the wire when the second housing has been attached to the first housing.
Regarding claim 4, an elastic member (35) is disposed between the tensioner and the pulling member, the elastic member being configured to constantly biases the tensioner in the direction in which the tensioner is attracted toward the pulling member.
Regarding claim 7, the tension adjusting mechanism further comprises a handle (226) configured to adjust the tension of the wire by moving the pulling member via the pressing member.
Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658